
	

114 HR 1022 IH: Countering Violent Extremism Grants Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1022
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Walker (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize the use of Urban Area Security Initiative
			 and State Homeland Security Grant Program funding to counter violent
			 extremism.
	
	
 1.Short titleThis Act may be cited as the Countering Violent Extremism Grants Act or the CVE Grants Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)The recent terrorist attacks in Paris, Sydney, New York City, Ottawa, and London demonstrate that violent Islamist extremism is on the rise and that the threat from homegrown terrorism is growing.
 (2)The United States and the West are the leading targets of Islamist extremist propaganda and terrorist recruitment.
 (3)Terrorist groups are seeking to enlist a new generation of extremists and are using sophisticated tools, including social media, to radicalize across borders.
 (4)State and local authorities are on the frontlines of combating domestic radicalization and need the appropriate tools to deter, detect, and disrupt extremist efforts to influence and recruit Americans.
 (5)Too few initiatives exist to help communities understand the threat, prevent domestic radicalization, counter the narrative of extremists, and provide pathways to deradicalization for individuals who have become radicalized so they do not resort to violence.
 (b)PurposeThe purpose of this Act is to authorize the use of Urban Area Security Initiative and State Homeland Security Grant Program funds for countering violent Islamist extremism and to ensure that State and local officials are aware that Federal resources are available for this urgent homeland security priority.
 3.Use of certain homeland security grant funds to counter violent extremismSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)in subsection (a), by redesignating paragraphs (6) through (13) as paragraphs (7) through (14), respectively, and by inserting after paragraph (5) the following:
				
 (6)countering violent extremism, including— (A)training programs;
 (B)the development, implementation, or expansion of programs to engage communities that may be targeted by violent extremist radicalization; and
 (C)the development and implementation of projects to partner with local communities to prevent radicalization to violence;; and
 (2)in subsection (b)(3)(B), by striking (a)(10) and inserting (a)(11). 4.TransparencyThe Assistant Administrator of the Grant Programs Directorate of the Federal Emergency Management Agency shall report annually to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the use of funding under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604, 605) to counter violent extremism, including a list of recipients of funds, the types of projects funded, and the amount of grant funding used for each project.
		
